March 28, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    K&N BUILDER SALES, INC., Appellant

NO. 14-12-00012-CV                       V.

          DENNIS BALDWIN AND ROSELLA BALDWIN, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Dennis
Baldwin and Rosella Baldwin, signed October 7, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, K&N Builder Sales, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.